                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TINA K. FERREBEE,                         )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )             1:19CV1139
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                     Defendant.           )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on February 5, 2021, was served on the parties in

this action.   (ECF Nos. 14, 15.)     Plaintiff filed objections to the Magistrate Judge’s

Recommendation, (ECF No. 16), and Defendant responded in opposition, (ECF No. 17).

The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has made

a de novo determination in accord with the Magistrate Judge’s Recommendation. The Court

therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Commissioner’s decision finding no

disability is AFFIRMED, that Plaintiff’s Motion for Judgment Reversing the Decision of the

Commissioner of Social Security, (ECF No. 9), is DENIED, that Defendant’s Motion for

Judgment on the Pleadings, (ECF No. 11), is GRANTED, and that this action is DISMISSED

with prejudice.




      Case 1:19-cv-01139-LCB-LPA Document 18 Filed 03/05/21 Page 1 of 2
A Judgment dismissing this action will be entered contemporaneously with this Order.

This, the 5th day of March 2021.

                                   /s/ Loretta C. Biggs
                                   United States District Judge




                                     2



Case 1:19-cv-01139-LCB-LPA Document 18 Filed 03/05/21 Page 2 of 2
